DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 23 is objected to because of the following informalities:  Claim 23 recites “a second annular groove” without first reciting a “first annular groove”.  Claim 23 should probably depend from claim 22.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunter et al. 2,578,933.
In regard to claim 11, Hunter et al. discloses a method for connecting a first electrically conductive tube and a second electrically conductive tube, the method comprising:
inserting a first electrical isolator 18 into a flared end 16 of the first electrically conductive tube 4, the first electrical isolator having a central passageway;

positioning a nut 22 disposed around the second electrically conductive tube and engaging the second electrical isolator 24; and
threading the nut 22 onto the flared end 16 of the first electrically conductive tube wherein the second electrical isolator engages the first electrical isolator (see fig. 6).
Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bailey 2,837,351.
In regard to claim 21, Bailey discloses an apparatus comprising:
a first electrical isolator 26 having a central passageway;
a first electrically conductive tube 1 having a flared end 9 disposed around the first electrical isolator, the flared end comprising external threads 12;
a second electrically conductive tube 17 having an outer flange 14;
a second electrical isolator 27 disposed around the second electrically conductive tube and engaging the outer flange;
a first annular sealing component 8 sealing between the first electrical isolator and the flared end of the first electrically conductive tube;
a second annular sealing component 24 sealing between the first electrical isolator and the outer flange 22 of the second electrically conductive tube; and
a nut 13 disposed around the second electrically conductive tube and engaging the second electrical isolator, the nut comprising internal threads corresponding to the external threads of the flared end of the first electrically conductive tube.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. 2,578,933 in view of Koyama 2016/0018129.
Hunter et al. discloses an electrical isolator apparatus as described above, for use in 
faucet connections, but does not specifically disclose the faucet is used within an aerial platform.  Koyama teaches that it is common and well known to place faucets connections in aerial platforms.  Therefore it would have been obvious to one of ordinary skill in the art to place the faucet connection of Hunter et al. in an aerial platform, as taught by Koyama.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey in view of Fullner et al. 2006/0099843.
Bailey discloses an electrical isolator apparatus as described above, but does not specifically disclose the fitting is used within an aerial platform.  Fullner et al. teaches that it is common and well known to use insulated fittings in aerial platforms.  Therefore it would have been obvious to one of ordinary skill in the art to place the isolator connection of Bailey in an aerial platform, as taught by Fullner et al.
Allowable Subject Matter
Claims 1-8 and 10 are allowed.
Claims 12-16 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 11, 17, 21 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID BOCHNA/Primary Examiner, Art Unit 3679